



Exhibit 10.3
NON-MANAGEMENT DIRECTOR AWARD AGREEMENT SUPPLEMENT
This Award Agreement Supplement (this “Supplement”) provides terms that are part
of your Award Agreement (the “Agreement”) under the Brighthouse Financial, Inc.
2017 Non-Management Director Stock Compensation Plan (the “Director Plan”). In
this Supplement, “Award” refers to the Restricted Stock Units, Stock Options, or
Restricted Units that are the subject of the Award Agreement. All capitalized
terms used in this document that are not defined herein are defined in the
Director Plan document.
S-1.    Change of Status. The Director Plan describes how various events affect
your Award.
S-2.    Change of Control. The Director Plan describes how a Change of Control
will affect your Award.
S-3.    Nontransferability of Award. Except as provided in Section S-4, the
Director Plan or as otherwise permitted by the Committee, you may not sell,
transfer, pledge, assign or otherwise alienate or hypothecate any of your Award,
and all rights with respect to your Award are exercisable during your lifetime
only by you.
S-4.    Payment to Estate or Beneficiary Designation. You may name one or more
beneficiary or beneficiaries who may then exercise any right under the Agreement
in the event of your death. Each beneficiary designation for such purpose will
revoke all such prior designations. Beneficiary designations must be properly
completed on a form prescribed by the Committee and must be filed with the
Company during your lifetime. If you have not designated a beneficiary at the
time of your death, then the beneficiary shall be your estate.
S-5.    Adjustments. The Committee will make appropriate adjustments in the
terms and conditions of your Award as provided in Section 4.2 of the Director
Plan and may make adjustments in the terms and conditions of your Award as
provided in Section 11.2 of the Director Plan. The Committee’s determinations in
this regard will be conclusive.
S-6.    Timing of Payment. To the extent applicable, the Agreement is intended
to comply with Code Section 409A and shall be interpreted accordingly.
(a)    If payment is due and payable for Awards that are Restricted Stock Units,
payment will be made no later than March 15 of the calendar year after the
expiration of the applicable Period of Restriction.
(b)    If payment is due and payable due to your death, it will be made upon
your death.




1    



--------------------------------------------------------------------------------




(c)    Subject to Section S-6(d) below, if payment is due and payable due to a
Change of Control:
(1)    if the Change of Control that causes payment to be due and payable is a
“change of control” as defined under Code Section 409A, such sum shall be paid
to you within thirty (30) days after the Change of Control; or


(2)    if the Change of Control that causes payment to be due and payable is not
a “change of control” as defined under Code Section 409A, such sum shall be paid
to you at the time determined under Section S-6(a) on the same basis as if the
Standard Terms applied.


(d)    If prior to the Change of Control the Committee has reasonably determined
in good faith that you have been granted an Alternative Award pursuant to
Section 15.1 of the Director Plan, the terms of Section S-6(c) will not apply.
Any such Alternative Award shall not accelerate the timing of payment or
otherwise violate Code Section 409A.
(e)    Notwithstanding the foregoing to the contrary, if you have elected to
defer payment of your Restricted Stock Units under a deferred compensation plan
offered by the Company or its affiliate, then payment of the Restricted Stock
Units shall be made in accordance with the timing and terms provided under such
deferred compensation plan.
S-7.    Closing Price. For purposes of the Agreement, Closing Price will mean
the closing price of a Share as reported in the principal consolidated
transaction reporting system for the National Association of Securities Dealers
Automated Quotations (or on such other recognized quotation system on which the
trading prices of the Shares are quoted at the relevant time), or in the event
that there are no Share transactions reported on such tape or other system on
the applicable date, the closing price on the immediately preceding date on
which Share transactions were reported. Closing Price shall constitute “Fair
Market Value” under the Director Plan for all purposes related to your Award.
S-8.    Governing Law; Choice of Forum. The Agreement will be construed in
accordance with and governed by the laws of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws. Except as
otherwise provided in the Company’s Amended and Restated Certificate of
Incorporation or Amended and Restated Bylaws, any action to enforce the
Agreement or any action otherwise regarding the Agreement must be brought in a
court in the State of New York to which jurisdiction the Company and you
consent.
S-9.    Miscellaneous.
(a)    For purposes of the Agreement, “Committee” includes any direct or
indirect delegate of the Committee as defined in the Director Plan and (unless
otherwise indicated) the word “Section” refers to a Section in the Agreement.
Any other capitalized word used in the Agreement and not defined in the
Agreement, including each form of that word, is defined in the Director Plan.




2    



--------------------------------------------------------------------------------




(b)    Any determination or interpretation by the Committee pursuant to the
Agreement will be final and conclusive. In the event of a conflict between any
term of the Agreement and the terms of the Director Plan, the terms of the
Director Plan control. The Agreement and the Director Plan represent the entire
agreement between you and the Company, and you and all Affiliates, regarding
your Award. No promises, terms, or agreements of any kind regarding your Award
that are not set forth, or referred to, in the Agreement or in the Director Plan
are part of the Agreement. In the event any provision of the Agreement is held
illegal or invalid, the rest of the Agreement will remain enforceable.
(c)    Your Award is not Shares and do not give you the rights of a holder of
Shares. You will not be credited with anything additional with respect to your
Award on account of any dividend paid on Shares.
(d)    The Committee may, in its discretion, settle an Award otherwise payable
in Shares instead in the form of cash, to the extent settlement in Shares is
prohibited by law or would require you or the Company to obtain the approval of
any governmental and/or regulatory body. The Committee may, in its discretion,
require you at any time to immediately sell Shares you acquire under the
Agreement, in which case, the Company shall have the authority to issue sales
instructions in relation to such Shares on your behalf. If the Committee
determines that applicable law requires that you receive fewer Shares or a
lesser amount of cash than that otherwise determined under the terms of the
Agreement, you will receive that number of Shares or amount of cash the
Committee determines is due under applicable law. No Shares will be issued or no
cash will be paid if that issuance or payment would result in a violation of
applicable law, including United States securities laws and any other applicable
securities laws.
(e)    The issuance of Shares or payment of cash pursuant to your Award is
subject to all applicable laws, rules and regulations, and to any approvals by
any governmental agencies or national securities exchanges as may be required.
The Company’s grant of the Award to you is not intended to be a public offering
of securities outside the United States, and the Company has not submitted any
registration statement, prospectus, or other securities filing with authorities
outside the United States, except where required by law. Your Award has not
been, and will not be, reviewed by or registered with any securities authorities
outside the United States
(f)    You agree to repatriate all payments under the Agreement or cash
attributable to Shares you acquire under the Agreement to the extent required
under any applicable legal requirements, such as foreign exchange rules and
regulations in your country of residence or country of employment.
(g)    Your Award is subject to any Company compensation recoupment policy in
effect from time to time.
(h)    You acknowledge that the ultimate liability for all such taxes is and
remains your responsibility (or that of your beneficiary or estate) and that
neither the Company nor any Affiliate makes any representations or undertakings
regarding the treatment of any tax withholding in connection with any aspect of
any of your Award, including the grant or payment on account of the Award, and
that neither the Company nor any Affiliate commits to structure the




3    



--------------------------------------------------------------------------------




terms of the grant of or any aspect of any Award to reduce or eliminate your (or
you estate’s or any heir’s) liability for such tax. You agree to take any and
all actions as may be required to comply with your personal tax obligations.
(i)    You agree that the Agreement and any other documents related to the
Director Plan or your Award are to be presented to you in English, except where
prohibited by law. If any such document is translated into a language other than
English, the English version will control, to the extent permitted by applicable
law.
(j)    The collection, processing and transfer of your personal data
(collectively “Data Handling”) is necessary for the Company’s administration of
the Director Plan, the Agreement and your Award, and such Data Handling shall be
done consistent with applicable law, the data privacy consents, if any, signed
by you, and/or your local company’s governing policies with respect to data
privacy.
(k)    In accepting the Agreement, you acknowledge, to the extent allowed by
law, that:
(1)    the future Closing Price of Shares is unknown and cannot be predicted
with certainty; and
(2)    to the fullest extent permitted by law, no claim or entitlement to
compensation or damages arises from termination of the Award or diminution in
value of the Award and you irrevocably release the Company and each Affiliate
from any such claim that may arise.
(l)    The Company may impose other requirements as a condition of your Award,
to the extent the Committee determines, in its discretion, that such other
requirements are necessary or advisable in order to comply with law or
facilitate the operation or administration of the Agreement, your Award, or the
Director Plan. To the extent the Company determines in its discretion that you
are required to execute any document or undertaking for this purpose, you agree
to do so.
S-10.    Amendments. The Committee has the exclusive right to amend the
Agreement as long as the amendment does not adversely affect any of your
previously-granted Awards in any material way (without your written consent) and
is otherwise consistent with the Director Plan. The Company will give written
notice to you (or, in the event of your death, to your beneficiary or estate) of
any amendment as promptly as practicable after its adoption.
S-11.    Deadline to Accept. If you wish to accept the terms of the Agreement
you must do so by the electronic means made available to you within sixty (60)
days after receiving the Agreement. The Committee may, in its sole discretion,
extend the time within which you may accept the Agreement.






4    

